UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2469



In Re: COMPUTER DYNAMICS, INCORPORATED,
                                                               Debtor.



STEPHEN GARY MERRILL,

                                               Plaintiff - Appellant,

          versus


UNITED STATES TRUSTEE,

                                       Party in Interest - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-556-2, BK-95-23127-A)


Submitted:   May 17, 2001                      Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Merrill,    GHENT   LAW   OFFICES,   Norfolk,   Virginia,   for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Gary Merrill appeals from the district court’s order

affirming the bankruptcy court’s order which suspended his right to

practice before the bankruptcy court for the Eastern District of

Virginia.   Our review of the record included on appeal, as well on

Merrill’s brief, discloses no reversible error.    Accordingly, we

affirm on the reasoning of the district court.    Merrill v. United

States Trustee, Nos. CA-00-556-2; BK-95-23127-A (E.D. Va. Oct. 13,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2